805 A.2d 1208 (2002)
174 N.J. 344
In the Matter of Gary H. UNTRACHT, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
September 24, 2002.
ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-367, recommending that GARY H. UTRACHT of BASKING RIDGE, who was admitted to the bar of this State in 1979, be disbarred for violating RPC 1.15(a) (knowing misappropriation of trust funds), RPC 1.15(d) (recordkeeping violations), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and said GARY H. UNTRACHT having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that GARY H. UTRACHT be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that GARY H. UTRACHT be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, cur rently existing in any New Jersey financi *1209 institution maintained by GARY H. UNTRACHT, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court Trust Fund who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.